Citation Nr: 0317901	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1957 to July 
1976.  He served in the Republic of Vietnam from June 1966 to 
July 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDINGS OF FACT

1.  The veteran died in May 2000 from respiratory arrest due 
to pneumonia as a result of colon cancer which was metastatic 
to the brain and lungs; and at his death service connection 
was not in effect for any disability.  

2.  The veteran is presumed to have been exposed to 
herbicides during his military service in the Republic of 
Vietnam.  

3.  The veteran's fatal colon cancer did not initially 
manifest until decades after his service in the military had 
ended and is unrelated to his military service, including any 
exposure to herbicides in the Republic of Vietnam; and the 
veteran did not have any disability of service origin which 
contributed substantially and materially to his death, or 
hasten it, or otherwise aid or lend assistance to it.  

4.  An issue of medical complexity or controversy has not been 
presented.




CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).  

2.  An issue of medical complexity or controversy has not 
been presented warranting submission of the case to an 
independent medical expert.  38 U.S.C.A. § 5109, 7109 (West 
2002); 38 C.F.R. § 20.901(d), 20.902 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002) became law and eliminated the previous 
requirement of submitting a well-grounded claim, expanded the 
duty of VA to notify the appellant and the representative, 
and enhanced VA's duty to assist in developing the 
information and evidence necessary to substantiate a claim.  
In August 2001 implementing VCAA regulations (66 Fed. Reg. 
45,620 (Aug. 29, 2001)), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) were made effective 
November 9, 2000.  VA stated that the relevant "provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA", 66 Fed. Reg. 
45,629.  Thus, if the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The VCAA 
is potentially applicable to all claims pending or filed 
after the date of enactment.  Holliday v. Principi, 14 Vet. 
App. 280 (2001); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000).  

The VCAA redefines the obligation of VA with respect to the 
duty to assist.  See 38 U.S.C.A. § 5103A (West 2002).  VA has 
a duty to notify an appellant and representative of any 
information and evidence necessary to substantiate and 
complete a claim, 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Also, VA has a duty to assist in obtaining evidence necessary 
to substantiate claims.  See 38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duties to assist and notify have been fulfilled to the extent 
practicable.  The Board finds that the appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim in letters of June 2000 and March 2001.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in May 2001, in the statement of the case 
(SOC) issued in March 2002, and the subsequent supplemental 
SOCs (SSOCs) issued in January 2003 have provided sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate her claim.  

Further, the RO has contacted his treating physicians and has 
obtained extensive private clinical records of the treatment 
and hospitalizations of the veteran's following his 
development of cancer.  Moreover, in December 2002 the 
appellant herself submitted voluminous private clinical 
records in support of her claim.  

The Board finds, therefore, that the record in this case is 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Through their statements and submissions of evidence the 
appellant and representative indicate an understanding the 
nature of the evidence needed for claim substantiation.  

As the RO has completely developed the record, the 
requirement that the RO explain the respective 
responsibilities of VA and the appellant to provide evidence 
is moot and, thus, VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  Therefore, no further assistance to 
the appellant regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Governing Laws and Regulations and Legal Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2002).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2) which manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Respiratory 
cancers, including cancer of the lung, becoming manifest to a 
degree of disability of 10 percent or more are diseases 
listed at 38 U.S.C.A. § 1116(a)(2)(F) (2002).  See also 
38 C.F.R. § 3.309(e).  

Previously, 38 C.F.R. § 3.307(a)(6)(ii) provided that:

The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more 
at any time after service, except that [] 
respiratory cancers [shall become manifest] within 
30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active 
military, naval, or air service. 

However, 38 U.S.C. § 1116(f), as added by § 201(a) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001); (H.R. 1291) (Dec. 27, 
2001) removed the 30 year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure 
(although also authorizing the Secretary of the Department of 
Veterans Affairs for a study on the issue of re-limiting 
presumptive service connection).  

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. 
§ 3.309(e)) that the presumption of exposure attached.  

However, § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001); (H.R. 1291) (Dec. 27, 2001) has changed this such 
that the presumption attaches even before a determination is 
made as to whether the disease is one presumed to be related 
to herbicide exposure.  

38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, in 
regulations prescribed under this section, warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3). 

The Secretary has determined, on the basis of sound medical 
and scientific evidence, that a positive association does not 
exist between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of colon or urinary bladder 
cancer in humans.  See 64 Fed. Reg. 56232, 59237 and 59243, 
November 2, 1999.  

In VAOGCPREC 18-97 it was held that presumptive service 
connection may not be established under 38 U.S.C. § 1116 and 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure, if 
the cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure.  Evidence 
sufficient to support the conclusion that a cancer listed in 
section 3.309(e) resulted from metastasis of a cancer not 
associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. 
§ 3.307(d).  Further, evidence that a veteran incurred a form 
of cancer which is a recognized cause, by means of 
metastasis, of a cancer listed in 38 C.F.R. § 3.309(e) 
between the date of separation from service and the date of 
onset of the cancer listed in section 3.309(e) may be 
sufficient, under 38 U.S.C. § 1113(a) and 38 C.F.R. 
§ 3.307(d), to rebut the presumption of service connection.  

In this case, the veteran died in May 2000, at the age of 65, 
of respiratory arrest due to pneumonia as a result of colon 
cancer which metastasized to his brain and lungs.  At his 
death service connection was not in effect for any 
disability.  Rather, service connection for, in pertinent 
part, bladder cancer and chronic pulmonary disease was denied 
by the RO in August 1999 and the veteran was notified of that 
denial by letter of that same month.  He served in the 
Republic of Vietnam and, thus, is presumed to have been 
exposed to herbicides during his military service in the 
Republic of Vietnam.  His service medical records (SMRs) are 
negative for any cancer but reflect treatment for 
hemorrhoids, bronchitis, and an upper respiratory infection.  
There is no clinical evidence of cancer within the first year 
after military service.  

Rather, the veteran's terminal cancer first manifested many 
years after military service.  Private clinical records 
reflect that the veteran had surgery in 1996 for bladder 
cancer.  

A March 2000 clinical record of Dr. Westbrook reflects that 
the veteran had bladder cancer which had been treated by Dr. 
Keyes.  A CT scan found lesions in the liver, suggestive of 
metastatic disease.  The impression was metastatic colon 
cancer of the ascending colon with radiographic evidence of 
metastatic lesions to both the lung and liver.  Dr. Westbrook 
reported in April 2000 that the veteran was referred for 
consideration of surgery.  He had evidence of lung cancer and 
of colon cancer.  Unfortunately, his condition appeared to be 
terminal.  

In June 2000 Dr. Keyes, a urologist, stated that the veteran 
was treated for management of transitional cell carcinoma of 
the bladder.  He was recently diagnosed with primary colon 
cancer, in addition to pulmonary lesions with brain 
metastasis.  One or all of the pulmonary lesions "may or may 
not have been a separate entity in the cause of the patient's 
death."  In August 2002 Dr. Keyes reported that his 
statement in June 2000 "does not state that the veteran's 
pulmonary lesions were due to a primary lung caner nor does 
it infer this conclusion."  

In November 2000 Dr. Westbrook stated, in a letter to a law 
firm, that in his opinion the veteran's bladder cancer did 
not metastasize or recur to cause his colon cancer.  A biopsy 
of a colon lesion during a colonoscopy was returned 
indicating that the lesion was an adenocarcinoma.  Such a 
cancer was entirely distinct from a bladder cancer which was 
a transitional cell carcinoma.  Thus, the colon cancer arose 
entirely independent of the veteran's bladder cancer.  
Moreover, the physician stated that it was his opinion that 
there was no evidence in the medical or surgical literature 
to suggest a causal relationship regarding the veteran's 19 
years of employment at Stanadyne and the development of his 
colon cancer.  Unfortunately, colon cancer was a very common 
problem in society and colorectal cancer was the second 
leading cause of cancer death in America.  Nearly all 
colorectal cancers arose from adenomatous polyps in the large 
bowel.  The pathogenesis of the development of these 
adenomatous polyps was multi-factorial.  Thus, assigning a 
causal relationship between the veteran's exposure to 
chemicals and petroleum products at Stanadyne and the 
development of colon cancer would be impossible considering 
the current state of knowledge regarding the etiology of 
colorectal polyps and cancer.  Dr. Westbrook, a board 
certified colon and rectal surgeon, further noted that he 
could not express and opinion as to the veteran's bladder 
cancer because he was not a urologist and, with respect to 
bladder cancer, such a question should be directed to the 
veteran's urologist, Dr. Keyes.  

Dr. Josilevich, the author of the discharge summary of the 
veteran's terminal period of hospitalization in May 2000, 
stated in that document that the veteran had been recently 
diagnosed with colon carcinoma with diffuse metastases to the 
lung and brain and, that was the relevant final diagnosis.  

The essential basis of the appellant's claim is that she 
believes the veteran's terminal cancer was due to inservice 
exposure to herbicides in the Republic of Vietnam.  However, 
there is no medical evidence which corroborates the 
contention.  And since the appellant-widow is a layperson, 
she simply does not have the medical expertise or training 
necessary to give a competent probative opinion on this 
determinative issue of causation.  Therefore, her 
allegations, alone, are not sufficient to support her claim, 
and her appeal must be denied.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); see also Velez v. West, 11 
Vet. App. 148, 158 (1998); Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Here, cancer of the urinary bladder and of the colon did not 
manifest until many years after military service and there is 
no medical evidence establishing or even suggesting that 
either cancer was of service origin or in any way related to 
the veteran's inservice exposure to herbicides.  Rather, VA 
had determined that there is no such relationship and no 
contrary medical evidence has been submitted.  

In the May 2003 Informal Hearing Presentation the veteran's 
service representative requested that an opinion be obtained 
from an independent medical expert (IME) as to whether, in 
light of the June 2000 statement of Dr. Keyes, it was at 
least as likely as not that the cancer in the veteran's lungs 
was primary to the lungs, as opposed to having metastasized 
from the colon to the lungs.  However, Dr. Keyes subsequent 
statement in August 2000 makes it clear that in his opinion 
the pulmonary lesions were not due to cancer which was 
primary to the lungs.  

Additionally, the matter of Dr. Westbrook suggesting that Dr. 
Keyes be contacted as to a possible association between the 
veteran's urinary bladder cancer and postservice employment 
exposure to chemicals and petroleum products has no bearing 
as to whether any postservice cancer bears any relationship 
to inservice exposure to herbicides.  

The preponderance of the evidence clearly establishes that 
the veteran had bladder cancer which first manifested many 
years after military service and which eventually resolved 
but he later developed colon cancer independent of and not 
due to the prior bladder cancer and the colon cancer then 
fatally metastasized to his brain and lungs, resulting in his 
death.  Neither colon cancer nor urinary bladder cancer is 
shown by the medical evidence to be related to the veteran's 
military service or inservice exposure to herbicides and VA 
has determined that there is no such relationship.  

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

